DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8, 10-13, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen et al. USPGPUB 2014/0361537 (hereinafter "Andresen") in view of Knuppel et al. USPGPUB 2013/0175871 (hereinafter “Knuppel”), further in view of Pflum et al. USPGPUB 2013/0167652 (hereinafter “Pflum”).
Regarding claim 1, Andresen teaches a power oscillation damping system for an electric power grid (Paragraph [0009] "This aspect is based on the idea that by modifying a converter based power generation device for damping of power oscillations in an electricity network enhanced damping characteristics in regard of power oscillations in an electricity network may be achieved", wherein electricity network is a power grid), comprising:
a power electronic device configured to generate active power or reactive power, or regulate the electric power grid (Paragraph [0009] "Generally, the active power is provided by the rotational energy of wind turbine mechanical system which in turn is provided by the wind forces acting on the blades of the wind turbine", wherein wind turbine mechanical system is interpreted as a power electronic device, and Paragraph [0034] “controller, herein after referred to as damping controller, connected to the measuring device and arranged to modulate the output power (e.g., according to an embodiment, active and/or reactive power) of the wind turbine generator”); and
a controller configured to selectively pass and damp oscillations of one or more input signals from the electric power grid (Paragraph [0066] "the wind park 100 comprises a controller 122, the controller 122 having an input 124 for receiving an oscillation indicating signal 126 indicative of a power oscillation in an electricity network, e.g. an external grid 128. The controller further comprises an output 130 for providing a damping control signal 132 to at least one of the converter devices 106 in the wind park, e.g. to all converter devices of the wind park as shown in FIG. 1. The damping control signal 132 is provided in response to the oscillation indicating signal 126. Further, the damping control signal 132 is configured so as to drive the converter device 106 to modulate an electrical output power of the power generation device and thereby damp the power oscillation in the electricity network 128" wherein the oscillation indicating signal 126 is interpreted as the input signal, and Paragraph [0016], and Paragraph [0034]), the controller being coupled to memory (Paragraph [0099] "any suitable component of the wind turbine device or the wind park, e.g. the controller 122 or the device controller 152 are provided in the form of respective computer program products which enable a processor device to provide the functionality of the respective elements as disclosed herein", wherein Paragraph [0048] "The computer program may be implemented as computer readable instruction code by use of any suitable programming language, such as, for example, JAVA, C++, and may be stored on a computer-readable medium (removable disk, volatile or nonvolatile memory, embedded memory/processor, etc.)") and being configured to:
generate a power oscillation damper (POD) control signal based on the one or more input signals (Paragraph [0066] "The damping control signal 132 is provided in response to the oscillation indicating signal 126", wherein damping control signal 132 is interpreted as the POD control signal, and oscillation indicating signal 126 is interpreted as the one or more input signals, and Paragraph [0034]);
output the POD control signal in response to the output signal limiter being opened (Paragraph [0092] "the further filter 189 maintaining the output signal 188 which is indicative of the damping power to be provided, within an upper limit up and a lower limit lo. The upper and lower limit are set by respective limit set point signals 190, 191, which are extracted from the limiting signal 167", which shows the limits within which output signal is being maintained, wherein output signal is the POD control signal).
	Andresen does not explicitly teach determine a dynamic gain based on an amplitude of the oscillations, a duration of the oscillations, and a rate of damping of the oscillations in the one or more input signals; apply the dynamic gain to the POD control signal to modify the amplitude of the POD control signal; input the POD control signal having the dynamic gain into an output signal limiter having dynamic limits that are openable and closeable, the dynamic limits defining a maximum output of the controller.
	However, Knuppel teaches determine a dynamic gain based on an amplitude of the oscillations (Paragraph [0079] "As shown in FIG. 3, the oscillation indicating signal 128 is fed to an amplifier 172 for amplification of the oscillation indicating signal 128", wherein Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal", wherein amplification factor is interpreted as the dynamic gain, and is determined by an amplifier ), a duration of the oscillations (Fig. 4 shows the duration of the oscillations in seconds), and a rate of damping of the oscillations in the one or more input signals (Paragraph [0085] "As can be further seen in FIG. 4, the amplitude decreases with time meaning that the power oscillation in the electricity network decreases and hence also the modulation of the electrical output power for damping the power oscillation decreases in amplitude", wherein amplitude decreasing with time is the rate of damping);
apply the dynamic gain to the POD control signal to modify the amplitude of the POD control signal (Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits", wherein oscillation damping control signal is the POD control signal and maintaining oscillation damping control signal, and reducing amplitude is interpreted as modifying the amplitude, and it is the direct result of reducing amplification factor, thus it is applying dynamic gain to POD control signal);
	input the POD control signal having the dynamic gain into an output signal limiter (Paragraph [0073] " the respective processed oscillation indication signal (notch filtered signal 167 in case of the first signal processing chain and phase adjusted response signal 165 in case of the second signal processing chain) is fed through a limiting unit 168, 170, e.g. through a saturation and rate limiter block, to make sure that processing oscillation indicating signal is within predetermined limits", wherein indication signal is POD control signal and limiting unit 168, 170, e.g. are the output signal limiters, and Paragraph [0024] "passing the oscillation indicating signal through a signal processing chain thereby providing an oscillation damping control signal in response to the oscillation indicating signal", which shows that oscillation damping control signal is provided in response to oscillation indicating signal) having dynamic limits that are openable and closeable (Paragraph [0013] "the limiting unit may be configured so as to cut off the oscillation damping control signal if the oscillation damping control signal exceeds the predetermined limits", wherein cutting off oscillation damping control signal is interpreted as having dynamic limits that are openable and closeable), the dynamic limits defining a maximum output of the controller (Paragraph [0012] "the signal processing chain further comprises a limiting unit configured for maintaining the oscillation damping control signal within predetermined limits", wherein predetermined limits are interpreted as the dynamic limits);
	Andresen and Knuppel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillation damping.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and incorporating dynamic gain and output signal limiter, as taught by Knuppel.
One of ordinary skill in the art would have been motivated to improve Paragraph [0013] “reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits”, as suggested by Knuppel.
The combination does not explicitly teach count, via a counter, each pulse in the POD control signal with respect to time, the pulse being a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero; selectively open and close the dynamic limits of the output signal limiter based on a pulse count with respect to time.
However, Pflum teaches count, via a counter, each pulse in the POD control signal with respect to time (Paragraph [0017] "A counter includes an input coupled to the output of comparator and configured to count the oscillations, and a discriminator includes an input coupled to the output of the counter and configured to determine a state of the oscillating signal. In particular, the oscillating signal is a damped signal", wherein oscillating signal is POD control signal, and Paragraph [0022] "the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval"), the pulse being a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero (Paragraph [0040] "the rising and falling edge of the pulse");
selectively open and close the dynamic limits of the output signal limiter based on a pulse count with respect to time (Paragraph [0046] "Further, controller 502 can program the thresholds 142 and 342 of comparators 140 and 340, the thresholds 308 and 316 of discriminators 146 and 346, and the values of compare thresholds 326 and 328", wherein programmed thresholds are interpreted as selectively open and close limits, and Paragraph [0045] "Pulse counter circuit 500 further includes a real time clock (RTC) for providing timing signals that can be used by controller 502 to selectively enable the counters 144 and 344 and discriminators 146 and 346 at appropriate phases of the excitation and pulse detection cycle", which is counting pulses).
Andresen, Knuppel, and Pflum are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillations.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and Knuppel, and incorporating pulse count, as taught by Pflum.
One of ordinary skill in the art would have been motivated to improve counting damped oscillations and undamped oscillations, as suggested by Pflum (Paragraph [0022] “In general, the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval. At the end of the compare-time interval, discriminator 146 checks the value of counter 144 to determine if the number of counts represents a damped oscillation or an undamped oscillation, corresponding to a metalized region or a non-metalized region of the rotating wheel, respectively, that is proximate to the resonant circuit(s). A damped oscillation will result in fewer counted oscillations or peaks relative to the undamped oscillation”).
	
Regarding claim 2, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
Knuppel further teaches wherein the controller is further configured to include a linear control path having one or more lag compensators to adjust phase (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]) and remove noise (Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise), one or more lead-lag compensators to adjust phase (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]) and remove noise (Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise) ), one or more washout filters to remove DC-offset and low frequency noise (Paragraph [0080] "In an embodiment shown in FIG. 3, this filter is implemented by a washout stage 174 (high pass filter stage) to remove DC and very low frequencies and a low pass stage 176, e.g with a cut-off frequency around 3-5 Herz"), and one or more proportional gains (Paragraph [0013] "amplification factor (gain) provided by the amplifier").

Regarding claim 3, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
Knuppel further teaches wherein the controller is further configured to determine whether a magnitude of oscillation in the one or more input signals is above or below an oscillation magnitude threshold (Paragraph [0064] "The output signal 144 of the filter and limiting unit 140 is supplied to a the weighting unit 146 which is configured for setting, in response to a weighting signal, a magnitude of the first oscillation damping control signal 134 and/or a magnitude of the second oscillation damping control signal 135", wherein magnitude of oscillations are being set, control signals are interpreted as input signals, and Paragraph [0074] "according to an embodiment, the delta-P signal 134 is maintained within its design limits by limiting unit 168", and Paragraph [0012] "According to a further embodiment, the signal processing chain further comprises a limiting unit configured for maintaining the oscillation damping control signal within predetermined limits", wherein predetermined limits are magnitude thresholds, and maintaining oscillation damping control signal within predetermined limits is interpreted as determining if magnitude is above or below threshold),
pass input signals having oscillations that are below the oscillation magnitude threshold (Paragraph [0080] "According to an embodiment, the signal processing chain 136, 138 comprising a filter configured for passing only signals within a predetermined frequency range... The filter 174, 176 is introduced to make sure that only the relevant modes, i.e. the signals 180 within the predetermined frequency range are passed through the POD controller 120 while higher frequencies are attenuated", and Paragraph [0064-0065]) unmodified to allow self-damping (Paragraph [0080] "The signal processing chain 136, 138 further comprises lead/lag stage 182 which compensates the phase of the signal, thereby ensuring damping of the power oscillations in the electricity network"), and
modify input signals having oscillations that are above the oscillation magnitude threshold (Paragraph [0080] "The filter 174, 176 is introduced to make sure that only the relevant modes, i.e. the signals 180 within the predetermined frequency range are passed through the POD controller 120 while higher frequencies are attenuated", wherein attenuated is interpreted as modifying) with the dynamic gain (Paragraph [0080] "One approach to avoid output clipping is to complement the saturations with a dynamic gain reduction control").

Regarding claim 8, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
Andresen further teaches wherein the controller is further configured to scale the POD control signal before determining the dynamic gain by amplifying higher magnitude variations in the POD control signal and reducing lower magnitude variations in the POD control signal (Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184. The amplified oscillation indicating signal 184 is received by a wash out circuit 185 which provides in response hereto a pre-conditioned oscillation indicating signal 186. In an embodiment, the wash-out filter is configured to remove any DC (steady state) component that might be present in the input signal. The damping controller should only respond to oscillations, hence, all DC components are removed from the input signal in this embodiment", wherein amplified oscillation indicating signal 184 is interpreted as higher magnitude variations, and DC (steady state) component is interpreted as lower magnitude variations. Furthermore, the resulting response signal 170 as described in Paragraph [0091-0092] is interpreted as the dynamic gain, and the process described in Paragraph [0090-0093] is interpreted as scaling POD control signal).

Regarding claim 10, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
Andresen further teaches wherein the one or more input signals includes a first input signal and a second input signal (Paragraph [0083] "In accordance with embodiments shown in FIG. 4, the first response signal 170 provides a modulation set point for the active power. Likewise, a corresponding second response signal 171, indicating a modulation set point for the reactive power is provided by the second subcontroller 164", wherein response signal 170 is first input signal, and response signal 171 is second input signal), and
the controller is further configured to generate a first POD control branch signal for the first input signal and a second POD control branch signal for the second input signal (Paragraph [0078] "The oscillation indicating signal is provided to an input conditioning unit 154 having an input 156 for receiving the oscillation indicating signal 126 and an output 157 for providing a conditioned oscillation indicating signal 158", wherein oscillation indicating signal 158 is the POD control branch signal, and Paragraph [0079] "wherein the first subcontroller 162 is configured for controlling an active component of the electrical output power and the second subcontroller 164 is configured for controlling a reactive component of the electrical output power", and Paragraph [0085] "According to an embodiment, the response signals 170 and 171 of the subcontrollers 162, 164 are received by a weighting unit 172 which performs a weighting function on each of the active power response signal 170 and the reactive power response signal 171. A result of the weighting function is a weighted response signal 174 for the active power (P) and a weighted response signal 175 for the reactive power (Q)" therefore, shows that the oscillation indicating signal is spilt into two branches, that being response signals 170 and 172), and
apply a first dynamic gain to the first POD control branch signal (Paragraph [0090] "FIG. 5 shows the first subcontroller 162 of FIG. 4 in greater detail", Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184", wherein the amplifier 183 is applying an amplified oscillation indicating signal 184, which is interpreted as the first dynamic gain, and wherein subcontroller 162 is part of first branch, as seen in Fig. 4),
apply a second dynamic gain to the second POD control branch signal (Paragraph [0090] FIG. 5 shows the first subcontroller 162 of FIG. 4 in greater detail. It should be understood, that in an embodiment the second subcontroller 164 in FIG. 4 could be configured accordingly", Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184", wherein the amplifier 183 is applying an amplified oscillation indicating signal 184, which is interpreted as the first dynamic gain, and wherein subcontroller 164 is part of second branch, as seen in Fig. 4), and
combine the first POD control branch signal and the second POD control branch signal having the first dynamic gain and the second dynamic gain via a summer to form the POD control signal (Paragraph [0087] "a first summing point 177 is provided, which receives as an input the modified response signal 174 for the active power P and a further control signal 178 for the active power P, the further control signal 178 being provided by the supervisory control unit 176. In response to the received input signals 174, 178, the first summing point 177 provides a damping control signal 132a for the active power P. Accordingly, the supervisory control unit 176 provides a further control signal 179 for the reactive power Q. A second summing point 180 is provided for receiving the further control signal 179 for the reactive power as well as the modified response signal 175 for the reactive power and provides in response hereto, a damping control signal 132b for the reactive power Q", wherein damping control signal 132a, and 132b are the combined POD control signal).

Regarding claim 11, Andresen teaches a computer-implemented method (Paragraph [0047] "As used herein, reference to a computer program is intended to be equivalent to a reference to a program element and/or a computer readable medium containing instructions for controlling a computer system to coordinate the performance of the above described method") to selectively pass and damp oscillations in an electric power grid via a power electronic device (Paragraph [0066] "the wind park 100 comprises a controller 122, the controller 122 having an input 124 for receiving an oscillation indicating signal 126 indicative of a power oscillation in an electricity network, e.g. an external grid 128. The controller further comprises an output 130 for providing a damping control signal 132 to at least one of the converter devices 106 in the wind park, e.g. to all converter devices of the wind park as shown in FIG. 1. The damping control signal 132 is provided in response to the oscillation indicating signal 126. Further, the damping control signal 132 is configured so as to drive the converter device 106 to modulate an electrical output power of the power generation device and thereby damp the power oscillation in the electricity network 128" wherein the oscillation indicating signal 126 is interpreted as the input signal, and Paragraph [0016], and Paragraph [0034]), comprising:
generating, via a controller, a power oscillation damper (POD) control signal based on one or more input signals from the electric power grid (Paragraph [0066] "The damping control signal 132 is provided in response to the oscillation indicating signal 126", wherein damping control signal 132 is interpreted as the POD control signal, and oscillation indicating signal 126 is interpreted as the one or more input signals, and Paragraph [0034]);
outputting the POD control signal in response to the output signal limiter being opened (Paragraph [0092] "the further filter 189 maintaining the output signal 188 which is indicative of the damping power to be provided, within an upper limit up and a lower limit lo. The upper and lower limit are set by respective limit set point signals 190, 191, which are extracted from the limiting signal 167", which shows the limits within which output signal is being maintained, wherein output signal is the POD control signal).
Andresen does not explicitly teach determining a dynamic gain based on an amplitude of the oscillations, a duration of the oscillations, and a rate of damping of the oscillations in the one or more input signals; applying the dynamic gain to the POD control signal to modify the amplitude of the POD control signal; inputting the POD control signal having the dynamic gain into an output signal limiter having dynamic limits that are openable and closeable, wherein the dynamic limits define a maximum output of the controller.
However, Knuppel teaches determining a dynamic gain based on an amplitude of the oscillations (Paragraph [0079] "As shown in FIG. 3, the oscillation indicating signal 128 is fed to an amplifier 172 for amplification of the oscillation indicating signal 128", wherein Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal", wherein amplification factor is interpreted as the dynamic gain, and is determined by an amplifier ), a duration of the oscillations (Fig. 4 shows the duration of the oscillations in seconds), and a rate of damping of the oscillations in the one or more input signals (Paragraph [0085] "As can be further seen in FIG. 4, the amplitude decreases with time meaning that the power oscillation in the electricity network decreases and hence also the modulation of the electrical output power for damping the power oscillation decreases in amplitude", wherein amplitude decreasing with time is the rate of damping);
applying the dynamic gain to the POD control signal to modify the amplitude of the POD control signal (Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits", wherein oscillation damping control signal is the POD control signal and maintaining oscillation damping control signal, and reducing amplitude is interpreted as modifying the amplitude, and it is the direct result of reducing amplification factor, thus it is applying dynamic gain to POD control signal);
inputting the POD control signal having the dynamic gain into an output signal limiter (Paragraph [0073] " the respective processed oscillation indication signal (notch filtered signal 167 in case of the first signal processing chain and phase adjusted response signal 165 in case of the second signal processing chain) is fed through a limiting unit 168, 170, e.g. through a saturation and rate limiter block, to make sure that processing oscillation indicating signal is within predetermined limits", wherein indication signal is POD control signal and limiting unit 168, 170, e.g. are the output signal limiters, and Paragraph [0024] "passing the oscillation indicating signal through a signal processing chain thereby providing an oscillation damping control signal in response to the oscillation indicating signal", which shows that oscillation damping control signal is provided in response to oscillation indicating signal) having dynamic limits that are openable and closeable (Paragraph [0013] "the limiting unit may be configured so as to cut off the oscillation damping control signal if the oscillation damping control signal exceeds the predetermined limits", wherein cutting off oscillation damping control signal is interpreted as having dynamic limits that are openable and closeable), wherein the dynamic limits define a maximum output of the controller (Paragraph [0012] "the signal processing chain further comprises a limiting unit configured for maintaining the oscillation damping control signal within predetermined limits", wherein predetermined limits are interpreted as the dynamic limits);
Andresen and Knuppel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillation damping.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and incorporating dynamic gain and output signal limiter, as taught by Knuppel.
One of ordinary skill in the art would have been motivated to improve Paragraph [0013] “reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits”, as suggested by Knuppel.
The combination does not explicitly teach counting, via a counter, each pulse in the POD control signal with respect to time, wherein the pulse is a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero; selectively opening and closing the dynamic limits of the output signal limiter based on a pulse count with respect to time.
However, Pflum teaches counting, via a counter, each pulse in the POD control signal with respect to time (Paragraph [0017] "A counter includes an input coupled to the output of comparator and configured to count the oscillations, and a discriminator includes an input coupled to the output of the counter and configured to determine a state of the oscillating signal. In particular, the oscillating signal is a damped signal", wherein oscillating signal is POD control signal, and Paragraph [0022] "the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval"), wherein the pulse is a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero (Paragraph [0040] "the rising and falling edge of the pulse");
selectively opening and closing the dynamic limits of the output signal limiter based on a pulse count with respect to time (Paragraph [0046] "Further, controller 502 can program the thresholds 142 and 342 of comparators 140 and 340, the thresholds 308 and 316 of discriminators 146 and 346, and the values of compare thresholds 326 and 328", wherein programmed thresholds are interpreted as selectively open and close limits, and Paragraph [0045] "Pulse counter circuit 500 further includes a real time clock (RTC) for providing timing signals that can be used by controller 502 to selectively enable the counters 144 and 344 and discriminators 146 and 346 at appropriate phases of the excitation and pulse detection cycle", which is counting pulses).
Andresen, Knuppel, and Pflum are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillations.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and Knuppel, and incorporating pulse count, as taught by Pflum.
One of ordinary skill in the art would have been motivated to improve counting damped oscillations and undamped oscillations, as suggested by Pflum (Paragraph [0022] “In general, the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval. At the end of the compare-time interval, discriminator 146 checks the value of counter 144 to determine if the number of counts represents a damped oscillation or an undamped oscillation, corresponding to a metalized region or a non-metalized region of the rotating wheel, respectively, that is proximate to the resonant circuit(s). A damped oscillation will result in fewer counted oscillations or peaks relative to the undamped oscillation”).

Regarding claim 12, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Knuppel further teaches wherein the controller is further configured to include a linear control path having one or more lag compensators  to adjust phase (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]) and remove noise (Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise), one or more lead-lag compensators to adjust phase (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]) and remove noise (Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise) ), one or more washout filters to remove DC-offset and low frequency noise (Paragraph [0080] "In an embodiment shown in FIG. 3, this filter is implemented by a washout stage 174 (high pass filter stage) to remove DC and very low frequencies and a low pass stage 176, e.g with a cut-off frequency around 3-5 Herz"), and one or more proportional gains (Paragraph [0013] "amplification factor (gain) provided by the amplifier").

Regarding claim 13, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Knuppel further teaches further comprising determining whether a magnitude of oscillation in the one or more input signals is above or below an oscillation magnitude threshold (Paragraph [0064] "The output signal 144 of the filter and limiting unit 140 is supplied to a the weighting unit 146 which is configured for setting, in response to a weighting signal, a magnitude of the first oscillation damping control signal 134 and/or a magnitude of the second oscillation damping control signal 135", wherein magnitude of oscillations are being set, control signals are interpreted as input signals, and Paragraph [0074] "according to an embodiment, the delta-P signal 134 is maintained within its design limits by limiting unit 168", and Paragraph [0012] "According to a further embodiment, the signal processing chain further comprises a limiting unit configured for maintaining the oscillation damping control signal within predetermined limits", wherein predetermined limits are magnitude thresholds, and maintaining oscillation damping control signal within predetermined limits is interpreted as determining if magnitude is above or below threshold),
passing input signals having oscillations that are below the oscillation magnitude threshold (Paragraph [0080] "According to an embodiment, the signal processing chain 136, 138 comprising a filter configured for passing only signals within a predetermined frequency range... The filter 174, 176 is introduced to make sure that only the relevant modes, i.e. the signals 180 within the predetermined frequency range are passed through the POD controller 120 while higher frequencies are attenuated", and Paragraph [0064-0065]) unmodified to allow self-damping (Paragraph [0080] "The signal processing chain 136, 138 further comprises lead/lag stage 182 which compensates the phase of the signal, thereby ensuring damping of the power oscillations in the electricity network"), and
modifying input signals having oscillations that are above the oscillation magnitude threshold (Paragraph [0080] "The filter 174, 176 is introduced to make sure that only the relevant modes, i.e. the signals 180 within the predetermined frequency range are passed through the POD controller 120 while higher frequencies are attenuated", wherein attenuated is interpreted as modifying) with the dynamic gain (Paragraph [0080] "One approach to avoid output clipping is to complement the saturations with a dynamic gain reduction control").

Regarding claim 18, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Andresen further teaches further comprising scaling the POD control signal before the determining of the dynamic gain by amplifying higher magnitude variations in the POD control signal and reducing lower magnitude variations in the POD control signal (Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184. The amplified oscillation indicating signal 184 is received by a wash out circuit 185 which provides in response hereto a pre-conditioned oscillation indicating signal 186. In an embodiment, the wash-out filter is configured to remove any DC (steady state) component that might be present in the input signal. The damping controller should only respond to oscillations, hence, all DC components are removed from the input signal in this embodiment", wherein amplified oscillation indicating signal 184 is interpreted as higher magnitude variations, and DC (steady state) component is interpreted as lower magnitude variations. Furthermore, the resulting response signal 170 as described in Paragraph [0091-0092] is interpreted as the dynamic gain, and the process described in Paragraph [0090-0093] is interpreted as scaling POD control signal).

Regarding claim 20, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Andresen further teaches wherein the one or more input signals includes a first input signal and a second input signal (Paragraph [0083] "In accordance with embodiments shown in FIG. 4, the first response signal 170 provides a modulation set point for the active power. Likewise, a corresponding second response signal 171, indicating a modulation set point for the reactive power is provided by the second subcontroller 164", wherein response signal 170 is first input signal, and response signal 171 is second input signal), and
wherein the computer-implemented method further comprises: generating a first POD control branch signal for the first input signal and a second POD control branch signal for the second input signal (Paragraph [0078] "The oscillation indicating signal is provided to an input conditioning unit 154 having an input 156 for receiving the oscillation indicating signal 126 and an output 157 for providing a conditioned oscillation indicating signal 158", wherein oscillation indicating signal 158 is the POD control branch signal, and Paragraph [0079] "wherein the first subcontroller 162 is configured for controlling an active component of the electrical output power and the second subcontroller 164 is configured for controlling a reactive component of the electrical output power", and Paragraph [0085] "According to an embodiment, the response signals 170 and 171 of the subcontrollers 162, 164 are received by a weighting unit 172 which performs a weighting function on each of the active power response signal 170 and the reactive power response signal 171. A result of the weighting function is a weighted response signal 174 for the active power (P) and a weighted response signal 175 for the reactive power (Q)" therefore, shows that the oscillation indicating signal is spilt into two branches, that being response signals 170 and 172), and
applying a first dynamic gain to the first POD control branch signal (Paragraph [0090] "FIG. 5 shows the first subcontroller 162 of FIG. 4 in greater detail", Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184", wherein the amplifier 183 is applying an amplified oscillation indicating signal 184, which is interpreted as the first dynamic gain, and wherein subcontroller 162 is part of first branch, as seen in Fig. 4),
applying a second dynamic gain to the second POD control branch signal (Paragraph [0090] FIG. 5 shows the first subcontroller 162 of FIG. 4 in greater detail. It should be understood, that in an embodiment the second subcontroller 164 in FIG. 4 could be configured accordingly", Paragraph [0091] "According to an embodiment, the subcontroller 162 has an input 182 for receiving the conditioned oscillation indicating signal 158. The conditioned oscillation indicating signal 158 is received by an amplifier 183 which provides in response hereto an amplified oscillation indicating signal 184", wherein the amplifier 183 is applying an amplified oscillation indicating signal 184, which is interpreted as the first dynamic gain, and wherein subcontroller 164 is part of second branch, as seen in Fig. 4), and
combining the first POD control branch signal and the second POD control branch signal having the first dynamic gain and the second dynamic gain via a summer to form the POD control signal (Paragraph [0087] "a first summing point 177 is provided, which receives as an input the modified response signal 174 for the active power P and a further control signal 178 for the active power P, the further control signal 178 being provided by the supervisory control unit 176. In response to the received input signals 174, 178, the first summing point 177 provides a damping control signal 132a for the active power P. Accordingly, the supervisory control unit 176 provides a further control signal 179 for the reactive power Q. A second summing point 180 is provided for receiving the further control signal 179 for the reactive power as well as the modified response signal 175 for the reactive power and provides in response hereto, a damping control signal 132b for the reactive power Q", wherein damping control signal 132a, and 132b are the combined POD control signal).

Regarding claim 21, Andresen teaches a non-transitory computer readable medium comprising executable instructions for performing a computer-implemented method (Paragraph [0047] "As used herein, reference to a computer program is intended to be equivalent to a reference to a program element and/or a computer readable medium containing instructions for controlling a computer system to coordinate the performance of the above described method") to selectively pass and damp oscillations of an electric power grid via a power electronic device (Paragraph [0066] "the wind park 100 comprises a controller 122, the controller 122 having an input 124 for receiving an oscillation indicating signal 126 indicative of a power oscillation in an electricity network, e.g. an external grid 128. The controller further comprises an output 130 for providing a damping control signal 132 to at least one of the converter devices 106 in the wind park, e.g. to all converter devices of the wind park as shown in FIG. 1. The damping control signal 132 is provided in response to the oscillation indicating signal 126. Further, the damping control signal 132 is configured so as to drive the converter device 106 to modulate an electrical output power of the power generation device and thereby damp the power oscillation in the electricity network 128" wherein the oscillation indicating signal 126 is interpreted as the input signal, and Paragraph [0016], and Paragraph [0034]), comprising:
generating, via a controller, a power oscillation damper (POD) control signal based on one or more input signals from the electric power grid (Paragraph [0066] "The damping control signal 132 is provided in response to the oscillation indicating signal 126", wherein damping control signal 132 is interpreted as the POD control signal, and oscillation indicating signal 126 is interpreted as the one or more input signals, and Paragraph [0034]);
outputting the POD control signal in response to the output signal limiter being opened (Paragraph [0092] "the further filter 189 maintaining the output signal 188 which is indicative of the damping power to be provided, within an upper limit up and a lower limit lo. The upper and lower limit are set by respective limit set point signals 190, 191, which are extracted from the limiting signal 167", which shows the limits within which output signal is being maintained, wherein output signal is the POD control signal).
Andresen does not explicitly teach determining a dynamic gain based on an amplitude of the oscillations, a duration of the oscillations, and a rate of damping of the oscillations in the one or more input signals; applying the dynamic gain to the POD control signal to modify the amplitude of the POD control signal; inputting the POD control signal having the dynamic gain into an output signal limiter having dynamic limits that are openable and closeable, wherein the dynamic limits define a maximum output of the controller.
However, Knuppel teaches determining a dynamic gain based on an amplitude of the oscillations (Paragraph [0079] "As shown in FIG. 3, the oscillation indicating signal 128 is fed to an amplifier 172 for amplification of the oscillation indicating signal 128", wherein Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal", wherein amplification factor is interpreted as the dynamic gain, and is determined by an amplifier ), a duration of the oscillations (Fig. 4 shows the duration of the oscillations in seconds), and a rate of damping of the oscillations in the one or more input signals (Paragraph [0085] "As can be further seen in FIG. 4, the amplitude decreases with time meaning that the power oscillation in the electricity network decreases and hence also the modulation of the electrical output power for damping the power oscillation decreases in amplitude", wherein amplitude decreasing with time is the rate of damping);
applying the dynamic gain to the POD control signal to modify the amplitude of the POD control signal (Paragraph [0013] "In another embodiment, the limiting unit may act back on an amplifier in the signal processing chain so as to reduce the amplification factor (gain) provided by the amplifier, thereby reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits", wherein oscillation damping control signal is the POD control signal and maintaining oscillation damping control signal, and reducing amplitude is interpreted as modifying the amplitude, and it is the direct result of reducing amplification factor, thus it is applying dynamic gain to POD control signal);
inputting the POD control signal having the dynamic gain into an output signal limiter (Paragraph [0073] " the respective processed oscillation indication signal (notch filtered signal 167 in case of the first signal processing chain and phase adjusted response signal 165 in case of the second signal processing chain) is fed through a limiting unit 168, 170, e.g. through a saturation and rate limiter block, to make sure that processing oscillation indicating signal is within predetermined limits", wherein indication signal is POD control signal and limiting unit 168, 170, e.g. are the output signal limiters, and Paragraph [0024] "passing the oscillation indicating signal through a signal processing chain thereby providing an oscillation damping control signal in response to the oscillation indicating signal", which shows that oscillation damping control signal is provided in response to oscillation indicating signal) having dynamic limits that are openable and closeable (Paragraph [0013] "the limiting unit may be configured so as to cut off the oscillation damping control signal if the oscillation damping control signal exceeds the predetermined limits", wherein cutting off oscillation damping control signal is interpreted as having dynamic limits that are openable and closeable), wherein the dynamic limits define a maximum output of the controller (Paragraph [0012] "the signal processing chain further comprises a limiting unit configured for maintaining the oscillation damping control signal within predetermined limits", wherein predetermined limits are interpreted as the dynamic limits);
Andresen and Knuppel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillation damping.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and incorporating dynamic gain and output signal limiter, as taught by Knuppel.
One of ordinary skill in the art would have been motivated to improve Paragraph [0013] “reducing the amplitude of the oscillation damping control signal and thereby maintain the oscillation damping control signal within the predetermined limits”, as suggested by Knuppel.
The combination does not explicitly teach counting, via a counter, each pulse in the POD control signal with respect to time, wherein the pulse is a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero; selectively opening and closing the dynamic limits of the output signal limiter based on a pulse count with respect to time.
However, Pflum teaches counting, via a counter, each pulse in the POD control signal with respect to time (Paragraph [0017] "A counter includes an input coupled to the output of comparator and configured to count the oscillations, and a discriminator includes an input coupled to the output of the counter and configured to determine a state of the oscillating signal. In particular, the oscillating signal is a damped signal", wherein oscillating signal is POD control signal, and Paragraph [0022] "the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval"), wherein the pulse is a rising edge of the POD control signal that deviates in a positive direction or a negative direction from zero (Paragraph [0040] "the rising and falling edge of the pulse");
selectively opening and closing the dynamic limits of the output signal limiter based on a pulse count with respect to time (Paragraph [0046] "Further, controller 502 can program the thresholds 142 and 342 of comparators 140 and 340, the thresholds 308 and 316 of discriminators 146 and 346, and the values of compare thresholds 326 and 328", wherein programmed thresholds are interpreted as selectively open and close limits, and Paragraph [0045] "Pulse counter circuit 500 further includes a real time clock (RTC) for providing timing signals that can be used by controller 502 to selectively enable the counters 144 and 344 and discriminators 146 and 346 at appropriate phases of the excitation and pulse detection cycle", which is counting pulses).
Andresen, Knuppel, and Pflum are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillations.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, and Knuppel, and incorporating pulse count, as taught by Pflum.
One of ordinary skill in the art would have been motivated to improve counting damped oscillations and undamped oscillations, as suggested by Pflum (Paragraph [0022] “In general, the counter 144 is responsive to a control signal that is applied for a programmable compare-time interval that enables the counter 144 to count pulses at the output of comparator 140 during the interval. At the end of the compare-time interval, discriminator 146 checks the value of counter 144 to determine if the number of counts represents a damped oscillation or an undamped oscillation, corresponding to a metalized region or a non-metalized region of the rotating wheel, respectively, that is proximate to the resonant circuit(s). A damped oscillation will result in fewer counted oscillations or peaks relative to the undamped oscillation”).

Claim 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen et al. USPGPUB 2014/0361537 (hereinafter "Andresen") in view of Knuppel et al. USPGPUB 2013/0175871 (hereinafter “Knuppel”), further in view of Pflum et al. USPGPUB 2013/0167652 (hereinafter “Pflum”), further in view of Aida et al. USPGPUB 2011/0130110 (hereinafter “Aida”).
Regarding claim 6, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
	Andresen further teaches wherein the controller further comprises an input dynamic limiter having a maximum limit and a minimum limit that are openable and closeable (Paragraph [0092] "A further filter 189 is provided, the further filter 189 maintaining the output signal 188 which is indicative of the damping power to be provided, within an upper limit up and a lower limit lo. The upper and lower limit are set by respective limit set point signals 190, 191, which are extracted from the limiting signal 167"), and
	the controller is further configured to measure a bus voltage of the power electronic device (Paragraph [0076] "two or more measuring devices (configured e.g. as the measuring device 134) are provided. In an embodiment, a switch is provided for selectively switching one of the measuring devices 134 to the input 124 of the controller 122. According to an embodiment, at least one measuring device is located in the wind park, as shown in FIG. 1, whereas at least one further measuring device is located in the electricity network 128", Paragraph [0039] "the measuring device is located in proximity to one of the power generating synchronous machines and/or at a point of common connection of the wind park", and wherein Paragraph [0037] "the measuring device is one of a rotational sensor (e.g. RPM sensor), a current detector, a voltage detector, a frequency detector, an active power detector, a reactive power detector, etc.", wherein common connection is interpreted as a bus, and power generating synchronous machines is a power electronic device, and wherein Paragraph [0063] "bus bar 116 which in turn is coupled to a park transformer 118", and is in connection with measuring devices 134 as seen in Fig. 1);
	to set an input value of the input dynamic limiter to zero (Paragraph [0081] "the limits are variable and may be set e.g. by a limiting unit 166", wherein limiting unit 166 is interpreted to be the input dynamic limiter and limits are variable).
	Andresen does not explicitly teach determine whether the bus voltage is within a predetermined operating range; open the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is within the predetermined operating range; and close the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is outside of the predetermined operating range.
	However, Aida teaches determine whether the bus voltage is within a predetermined operating range (Paragraph [0041] "Referring to FIG. 3, the LIN receiver 140 includes a voltage limiter 180 that limits the output voltage of the peak hold circuit 170 to be a predetermined voltage range defined by predetermined minimum and maximum values (In this embodiment, the predetermined range is defined by the communication standard)", wherein Paragraph [0044] "The comparator 190 is configured to determine whether the voltage signal of the bus 10 is high or low level based on the threshold voltage", which is interpreted as determining if bus voltage is within a predetermined operating range);
	open the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is within the predetermined operating range; and close the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is outside of the predetermined operating range (Paragraph [0055] "Further, the LIN receiver 140 includes the voltage limiter 180 adapted to limit the maximum value of the voltage to be predetermined value or less, and to limit the minimum value of the voltage to be predetermined value or more thereby limiting the threshold voltage to be predetermined voltage range", wherein voltage limiter 180 keeping voltage ranges within thresholds is interpreted as opening and closing limiter).
	Andresen, Knuppel, Pflum, and Aida are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to limiters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, Knuppel, and Pflum, and incorporating limiter, as taught by Aida.
One of ordinary skill in the art would have been motivated to improve limiting voltage signal to predetermined voltage range, as suggested by Aida (Paragraph [0015] “the processing circuit of the reception processing apparatus is configured to limit a maximum value of the voltage signal to be equal to or less than a predetermined value so as to limit the threshold voltage to be a predetermined voltage range”, and Paragraph [0017] “the processing circuit of the reception processing apparatus is configured to limit a minimum value of the voltage signal to be equal to or more than a predetermined value so as to limit the threshold voltage to be a predetermined voltage range”).

Regarding claim 16, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Andresen further teaches wherein the controller further comprises an input dynamic limiter having a maximum limit and a minimum limit that are openable and closeable (Paragraph [0092] "A further filter 189 is provided, the further filter 189 maintaining the output signal 188 which is indicative of the damping power to be provided, within an upper limit up and a lower limit lo. The upper and lower limit are set by respective limit set point signals 190, 191, which are extracted from the limiting signal 167"), and
wherein the computer-implemented method further comprises: measuring a bus voltage of the power electronic device (Paragraph [0076] "two or more measuring devices (configured e.g. as the measuring device 134) are provided. In an embodiment, a switch is provided for selectively switching one of the measuring devices 134 to the input 124 of the controller 122. According to an embodiment, at least one measuring device is located in the wind park, as shown in FIG. 1, whereas at least one further measuring device is located in the electricity network 128", Paragraph [0039] "the measuring device is located in proximity to one of the power generating synchronous machines and/or at a point of common connection of the wind park", and wherein Paragraph [0037] "the measuring device is one of a rotational sensor (e.g. RPM sensor), a current detector, a voltage detector, a frequency detector, an active power detector, a reactive power detector, etc.", wherein common connection is interpreted as a bus, and power generating synchronous machines is a power electronic device, and wherein Paragraph [0063] "bus bar 116 which in turn is coupled to a park transformer 118", and is in connection with measuring devices 134 as seen in Fig. 1);
to set an input value of the input dynamic limiter to zero (Paragraph [0081] "the limits are variable and may be set e.g. by a limiting unit 166", wherein limiting unit 166 is interpreted to be the input dynamic limiter and limits are variable).
Andresen does not explicitly teach determining whether the bus voltage is within a predetermined operating range; opening the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is within the predetermined operating range; and closing the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is outside of the predetermined operating range.
However, Aida teaches determining whether the bus voltage is within a predetermined operating range (Paragraph [0041] "Referring to FIG. 3, the LIN receiver 140 includes a voltage limiter 180 that limits the output voltage of the peak hold circuit 170 to be a predetermined voltage range defined by predetermined minimum and maximum values (In this embodiment, the predetermined range is defined by the communication standard)", wherein Paragraph [0044] "The comparator 190 is configured to determine whether the voltage signal of the bus 10 is high or low level based on the threshold voltage", which is interpreted as determining if bus voltage is within a predetermined operating range);
opening the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is within the predetermined operating range; and closing the maximum limit and the minimum limit of the input dynamic limiter in response to determining that the bus voltage is outside of the predetermined operating range (Paragraph [0055] "Further, the LIN receiver 140 includes the voltage limiter 180 adapted to limit the maximum value of the voltage to be predetermined value or less, and to limit the minimum value of the voltage to be predetermined value or more thereby limiting the threshold voltage to be predetermined voltage range", wherein voltage limiter 180 keeping voltage ranges within thresholds is interpreted as opening and closing limiter).
Andresen, Knuppel, Pflum, and Aida are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to limiters.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, Knuppel, and Pflum, and incorporating limiter, as taught by Aida.
One of ordinary skill in the art would have been motivated to improve limiting voltage signal to predetermined voltage range, as suggested by Aida (Paragraph [0015] “the processing circuit of the reception processing apparatus is configured to limit a maximum value of the voltage signal to be equal to or less than a predetermined value so as to limit the threshold voltage to be a predetermined voltage range”, and Paragraph [0017] “the processing circuit of the reception processing apparatus is configured to limit a minimum value of the voltage signal to be equal to or more than a predetermined value so as to limit the threshold voltage to be a predetermined voltage range”).

Claim 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andresen et al. USPGPUB 2014/0361537 (hereinafter "Andresen") in view of Knuppel et al. USPGPUB 2013/0175871 (hereinafter “Knuppel”), further in view of Pflum et al. USPGPUB 2013/0167652 (hereinafter “Pflum”), further in view of TARNOWSKI et al. USPGPUB 2015/0381089 (hereinafter “TARNOWSKI”).
Regarding claim 7, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 1 as outlined above.
Knuppel further teaches wherein the controller is further configured to generate the POD control signal by applying one or more lag compensators (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]), one or more lead-lag compensators to adjust a phase and remove noise of the one or more input signals (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Paragraph [0011], and Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise), one or more washout filters to remove DC-offset and low frequency noise (Paragraph [0080] "In an embodiment shown in FIG. 3, this filter is implemented by a washout stage 174 (high pass filter stage) to remove DC and very low frequencies and a low pass stage 176, e.g with a cut-off frequency around 3-5 Herz"), and one or more proportional gains (Paragraph [0013] "amplification factor (gain) provided by the amplifier"),
apply one or more dynamic limiters having openable and closeable limits (Paragraph [0013] "the limiting unit may be configured so as to cut off the oscillation damping control signal if the oscillation damping control signal exceeds the predetermined limits", wherein cutting off oscillation damping control signal is interpreted as having dynamic limits that are openable and closeable), and
	The combination does not explicitly teach apply one or more deadbands to the POD signal.
However, TARNOWSKI teaches apply one or more deadbands to the POD signal (Paragraph [0121] “The signal Dead-Band 632 is for triggering the power system damping”, where Dead-Band can 632 can be seen in Fig. 6c.
Andresen, Knuppel, Pflum, and TARNOWSKI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillation damping.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, Knuppel, and Pflum, and incorporating deadband, as taught by TARNOWSKI.
One of ordinary skill in the art would have been motivated to improve Paragraph [0121] “triggering the power system damping”, as suggested by TARNOWSKI. 

Regarding claim 17, Andresen, Knuppel, and Pflum teaches all of the features with respect to claim 11 as outlined above.
Knuppel further teaches further comprising generating the POD control signal by applying one or more lag compensators (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Fig. 2 shows the linear control path, and Paragraph [0011]), one or more lead-lag compensators to adjust a phase and remove noise of the one or more input signals (Paragraph [0071] "the phase adjustment unit 162, 164 is configured to compensate the phase angle according to the geographical location of the wind turbine device within the park", wherein phase adjustment unit is interpreted as lag compensators, and Paragraph [0011], and Paragraph [0072] "in order to prevent instability and avoid mechanical resonance the signal in the first signal processing chain, e.g. the phase adjusted response signal 163 is filtered through the notch filter (band stop) which removes one or more of the following: higher harmonic frequencies 1p, 3p", wherein harmonic frequencies are interpreted as noise), one or more washout filters to remove DC-offset and low frequency noise (Paragraph [0080] "In an embodiment shown in FIG. 3, this filter is implemented by a washout stage 174 (high pass filter stage) to remove DC and very low frequencies and a low pass stage 176, e.g with a cut-off frequency around 3-5 Herz"), and one or more proportional gains (Paragraph [0013] "amplification factor (gain) provided by the amplifier"),
applying one or more dynamic limiters having openable and closeable limits (Paragraph [0013] "the limiting unit may be configured so as to cut off the oscillation damping control signal if the oscillation damping control signal exceeds the predetermined limits", wherein cutting off oscillation damping control signal is interpreted as having dynamic limits that are openable and closeable), and
The combination does not explicitly teach applying one or more deadbands to the POD signal.
However, TARNOWSKI teaches apply one or more deadbands to the POD signal (Paragraph [0121] “The signal Dead-Band 632 is for triggering the power system damping”, where Dead-Band can 632 can be seen in Fig. 6c).
Andresen, Knuppel, Pflum, and TARNOWSKI are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to power oscillation damping.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power oscillation damping, as taught by Andresen, Knuppel, and Pflum, and incorporating deadband, as taught by TARNOWSKI.
One of ordinary skill in the art would have been motivated to improve Paragraph [0121] “triggering the power system damping”, as suggested by TARNOWSKI.

Allowable Subject Matter
Claims 4-5, 9, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Hamann [USPGPUB 2018/0138709] teaches a method which includes: measuring oscillation data associated with the power system, filtering the measured oscillation data to remove a steady state offset, determining a frequency value and an amplitude value from the filtered data, and triggering a damping.
Chaudhuri [USPGPUB 2014/0354062] teaches a system for damping power system oscillation includes a damping device controller for generating a damping control signal to compensate for a plurality of oscillation modes in the power system oscillations and a damping device to generate a damping signal based on a damping control signal.
Berggren et al. [USPGPUB 2012/0200166] teaches a method, device and computer program product for providing improved control of power or voltage oscillation damping in a power transmission system.
Oi et al. [USPGPUB 2011/0118887] teaches control unit of a system stabilizing device, which comprises low-pass filter, a subtracter, amplifier, rating limiter, and an overcompensation inhibiting unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119    

                                                                                                                                                                                         /MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119